DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims1-4 and 6-18 in the reply filed on February 28, 2022 is acknowledged.
Claims 5 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10, 12, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0087125 to Ardiff in view of USPN. 4,869,855 to Twiley.
Regarding Claims 1, 3-4, 8, 10, 12, 14, 18
	Ardiff teaches a ballistic resistant material comprising at least one fibrous ply and a multilayer composite formed from said fibrous ply, each fibrous ply comprising a plurality of 
	Although Ardiff teaches that the polymeric binder particles may be unmelted and only heated to a sticking point (Id., paragraph [0051]), this alternative is given to illustrate additional pressure requirements in order to finish the intended product. However, Twiley teaches a method of manufacturing molded articles wherein a portion of binder is not tackified (unsoftened) or bonded (melted) to the surface of the fiber substrate (Twiley, abstract). Twiley teaches that this distribution of unsoftened binder material results in a product which is stiff enough to be handled but is still flexible enough that it can be molded into complex shapes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the material of Ardiff and to leave a portion of the particulate binder material unsoftened and unmelted as taught by Twiley, motivated by the desire to form a product which is stiff enough to handle but flexible enough to be molded into complex shapes.

 Claims 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardiff in view of Twiley as applied to claims 1, 3-4, 8, 10, 12, 14, 18 above in view of US Pub No. 2008/0075933 to Rovers.
Regarding Claims 2, 6 and 7 
	The limitations of the claims have been set forth above. The prior art combination does not appear to teach the aspect ratio of the thermoplastic overlay including discontinuous melted powder or a plurality of thermoplastic polymer strips bonded to and extending from the surfaces of the fibers or the % of the surface area covered by said thermoplastic. However, . 
	Claims 9, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardiff in view of Twiley as applied to claims 1, 3-4, 8, 10, 12, 14, 18 above in view of USPN. 5,756,206 to Davies.
Regarding Claims 9, 13 and 17
	The limitations of the claims have been set forth above. The prior art combination does not appear to teach the particle size of the binder. However, Davies teaches a flexible prepreg comprising binder particles having an average particle size of about 100 micrometers which overlaps the claimed range of from 100 to 200 micrometers (Davies, abstract, example 1). Davies teaches that utilizing particles of this size results in composites having lower bulk, low bending rigidity and improved processability. (Id., column 11, lines 59-67). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of the prior art combination and to utilize a particle size of 100 micrometers as taught by Davies, motivated by the desire to form a conventional composite utilizing a particle having a demonstrably suitable size, resulting in improved processability, bending rigidity and bulk. 

 Claims 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardiff in view of Twiley as applied to claims 1, 3-4, 8, 10, 12, 14, 18 above in view of US Pub No. 2007/0269644 to Harper. 
Regarding Claims 11 and 15-16
	The limitations of the claims have been set forth above. Although Ardiff teaches that the composite structure may comprise fibers and binder particles which partially coat said fibers, Ardiff does not teach the precise volume of the finished composite which comprises empty space. However, Harper teaches a fiber reinforced thermoplastic having a void content of between 30 and 80% and comprising thermoplastic particles as the thermoplastic resin (Harper, abstract, paragraphs [0004], [0011]). Harper teaches that such a void content reduces the weight of the finished product without adversely affecting the thickness (Id., paragraph [0003]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite fabric of Ardiff, and to include a void content within the composite of between 30 and 80%, motivated by the desire to form a conventional composite fabric having decreased weight without sacrificing thickness, which would result in a more comfortable wearable product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786